Hutcheson, Justice.
Under tlie facts of tlie instant case, the prayers of the petition, and the questions presented for review by the bill of exceptions and the record, a construction of the will, if involved at all, is only incidentally involved. The Court of Appeals and not the Supreme Court has jurisdiction of the writ of error. Code, § 2-3005; Reece v. McCrary, 179 Ga. 812 (177 S. E. 741).

Transferred to the Court of Appeals.


All the Justices concur, except Beck, P. J., and Beil, J-, absent because of illness.

A. J. Gamp and G. B. McGarily, for plaintiffs in error.
William G. ilIcJlae, contra.